             Case 1:19-cr-00042-DAD-BAM Document 35 Filed 07/16/20 Page 1 of 2

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 THOMAS M. NEWMAN
   Assistant United States Attorneys
 3 2500 Tulare Street, Suite 4401
   Fresno, California 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5 Attorneys for Plaintiff
   United States of America
 6
                               IN THE UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8

 9   UNITED STATES OF AMERICA,                            CASE NO. 1:19-CR-0042-DAD-BAM

10           Plaintiff,                                   STIPULATION TO CONTINUE SENTENCING
                                                          HEARING; ORDER
11                           v.

12   BERTOLDO ARELLANES-PEREZ,

13           Defendant.

14

15
             Plaintiff, United States of America, by and through its counsel of record, the United States
16
     Attorney for the Eastern District of California, and defendant, BERTOLDO ARELLANES-PEREZ, by
17
     and through his counsel, hereby agree and stipulate to continue the sentencing hearing in this matter,
18
     which is currently set for Jul 20, 2020, until September 8, 2020. In support thereof, the parties stipulate
19
     that:
20
             1. Sentencing in this matter is currently set for July 20, 2019.
21
             2. This case is related to Case No. 19-41-DAD. The parties believe that the defendant’s
22
                 sentencing date should be set at a time that Case No. 19-41-DAD is resolved.
23
             3. Moreover, defense counsel needs additional time to raise objections to issues in the PSR and
24
                 to confer with his client.
25
             4. For those reasons, the parties request that sentencing be continued to September 8, 2020, at
26
                 10:00 am.
27
             IT IS SO STIPULATED.
28


       STIPULATION RE SENTENCING                          1
30
           Case 1:19-cr-00042-DAD-BAM Document 35 Filed 07/16/20 Page 2 of 2

 1
      Dated: July 16, 2020                                MCGREGOR W. SCOTT
 2                                                        United States Attorney
 3
                                                   By: /s/ THOMAS NEWMAN
 4                                                     THOMAS NEWMAN
 5                                                     Assistant United States Attorney

 6
     Dated: July 16, 2020                              /s/ Arturo Hernandez____
 7                                                     Arturo Hernandez
                                                       Attorney for Defendant
 8                                                     BERTOLDO ARELLANES-PEREZ
 9

10                                               ORDER
11          IT IS ORDERED that sentencing in this matter is continued from July 20, 2020, to September 8,
12 2020 at 10am in Courtroom 5.

13

14 IT IS SO ORDERED.

15      Dated:    July 16, 2020
                                                    UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26
27

28


      STIPULATION RE SENTENCING                       2
30
